Citation Nr: 1723576	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  05-37 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to service-connected rhinitis and posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), to include consideration on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from May 2004 and November 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Board remanded the Veteran's appeal in April 2012.  However, as discussed below, there has not been substantial compliance with the remand directives; the appeal must therefore be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2012 the Board remanded the Veteran's claim for entitlement to service connection for headaches secondary to his service-connected PTSD and rhinitis in order to obtain an addendum opinion which addressed whether there was clear and unmistakable evidence that a headache disability existed prior to his active service, was etiologically related to his active service, or his service-connected PTSD or rhinitis. 

In response to the April 2012 remand a May 2012 addendum opinion was obtained.  The opinion provider found that there was supportive evidence from the Veteran's history that his headaches preexisted his active service but "[n]o evidence was available from the C-File."  The opinion provider also concluded that there was no evidence in the Veteran's claims file that indicated his headache disability was aggravated by his active service or began during his active service.  As to whether the Veteran's headache disability was caused or aggravated by his service-connected rhinitis or PTSD the opinion provider concluded that because his headaches were not present during his active service their "association with PTSD or Rhinitis can not be commented on for obvious reasons." 

The Board finds the May 2012 addendum opinion to be inadequate.  The opinion provider failed to state whether there was "clear and unmistakable" evidence of a preexisting headache disability as requested by the April 2012 Board remand.  Moreover, while the opinion provider noted there was evidence that indicated the Veteran's headaches preexisted his active service, she failed to specify the evidence she was referencing.  Additionally, the opinion provider failed to provide an adequate rationale explaining what caused her to conclude the Veteran's headaches were not present during his active service or otherwise etiologically related to his active service.  The opinion provider did not state whether the Veteran's headaches were caused or aggravated by his service-connected PTSD or rhinitis because the Veteran's headaches were not present during his active service.  The Board emphasizes, however, that the headaches need not be present during service for the Veteran's headache disability to be service-connected on the basis of it being secondary to his service- connected PTSD or rhinitis.  

Rating decisions made during the course of the appeal have resulted in the Veteran being awarded a 100 percent total rating from September 2016; however, as the claim for TDIU was pending prior to the September 2016 effective date, it remains pending.  Moreover as a grant of service connection for headaches would impact the Veteran's claim for entitlement to TDIU these claims are inextricably intertwined.  Therefore, the Veteran's claim for entitlement to TDIU must be deferred until further development is completed.    

The Veteran appears to continue to receive treatment at a VA medical center.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.  

2.  After the completion of the above contact the May 2012 VA opinion provider who provided the opinion in connection with the Veteran's claim for entitlement to service connection for a headache disability and request an addendum opinion. 

Based on a review of the record, the opinion provider should address the following:

(a)  Does the evidence of record clearly and unmistakably show that the Veteran had a headache disability that existed prior to his entry onto active duty?

Please identify any such evidence with specificity

(b)  If the answer to (a) is yes, does the evidence of record clearly and unmistakably show that the preexisting headache disability was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

The opinion provider is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms beyond its natural progression.  

(c)  If the answer to either (a) or (b) is no, is it at least as likely as not that the Veteran's headache disability is etiologically related to his active service? 

(d)  If the answer to (c) is no, is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's headache disability was caused or aggravated by his service-connected PTSD?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

(e)  If the answer to (c) is no, is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's headache disability was caused or aggravated by his service-connected rhinitis?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

If the May 2012 opinion provider is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If any benefit sought on appeal is not granted, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




